
Exhibit 10.26
 
 
 
AMENDMENT NUMBER 1 TO
THE MCCLATCHY COMPANY
LONG-TERM INCENTIVE PLAN
 
 
The McClatchy Company sponsors The McClatchy Company Long-Term Incentive Plan
(the “Plan”) as amended and restated as of January 1, 2005.  The Plan is hereby
amended, effective January 29, 2008, subject to approval of the shareholders of
the Company at the next annual shareholders meeting, and set forth below:
 
1.  
Section 2(n) is amended and restated in its entirety with respect to outstanding
and future awards as follows:

 
“Pre-Tax Earnings Per Share” means the Company’s consolidated earnings per share
before taxes, as reported in the Company’s audited financial statements, but
adjusted to exclude the gain or loss on the sale of a major asset of the Company
and any extraordinary items.
 
2.  
Section 3(b) is amended with respect to outstanding and future awards by
replacing the first paragraph as follows:

 
Conversion of Units.  The Units granted to an Executive for a Performance Period
shall be converted into his or her Award as of the March 1 next following the
close of such Performance Period.  The Award shall be equal to the number of the
Executive’s Units times $1 times the number of percentage points (including
fractions but not to exceed 100) by which the Pre-Tax Earnings Per Share
increase from Performance Period to Performance Period.  In no event shall an
Award exceed $3 million for any Performance Period.
 
3.  
Except as amended above, the Plan shall remain in full force and effect.

 
 


